Citation Nr: 1022996	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
disabling for service-connected arteriolonephrosclerosis with 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1989, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2005 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, Regional Office (RO), which inter alia denied an 
increased rating in excess of 30 percent disabling for 
service-connected arteriolonephrosclerosis with hypertension.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.    

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.     

In June 2009, the Board remanded this claim to the RO for 
additional development, including VA treatment records and a 
VA examination to determine the severity and extent of the 
Veteran's service-connected arteriolonephrosclerosis with 
hypertension disability.  That development was completed and 
the case was returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating in excess of 30 percent 
disabling for his service-connected arteriolonephrosclerosis 
with hypertension disability on the basis that his disability 
has worsened.  See May 2005 "Statement in Support of 
Claim," VA Form 21-4138 (Claim); March 2007 "Statement in 
Support of Claim," VA Form 21-4138 (Notice of Disagreement).  
Although the Board regrets the additional delay, further 
development is needed prior to adjudicating the merits of the 
service connection claims.

The Veteran's service-connected arteriolonephrosclerosis with 
hypertension disability is currently rated under Diagnostic 
Code 7507 (Arteriolar Nephrosclerosis).  Under Diagnostic 
Code 7507, arteriolar nephrosclerosis is rated according to 
the predominant symptoms as renal dysfunction, hypertension, 
or heart disease.  If rated under the cardiovascular 
schedule, however, the percentage rating which would 
otherwise be assigned will be elevated to the next higher 
evaluation.  38 C.F.R. § 4.115b (2009).

As noted, in a June 2009 decision/remand, the Board 
determined that further development was required, and 
remanded the increased rating claim to the RO/AMC for a new 
VA examination to determine the current extent and severity 
of his service-connected arteriolonephrosclerosis with 
hypertension disability, including the "presence and 
severity of all renal, hypertension, and heart pathology."  
Specifically, the Board directed the RO to afford the Veteran 
with a new VA examination that provided opinions with a 
complete rationale on the following questions:  (1) on the 
basis of the clinical record, including laboratory testing, 
whether the Veteran's condition resulted in constant 
albumenuria with some edema; (2) on the basis of the clinical 
record, including laboratory testing, whether the Veteran's 
condition resulted in a definite decrease in kidney function; 
(3) on the basis of the clinical record, including laboratory 
testing, whether the Veteran developed heart disease as a 
result of his service-connected arteriolonephrosclerosis with 
hypertension and, if so, the nature and severity of such 
heart disease; and (4) if the Veteran is found to have heart 
disease which is not the result of his service-connected 
arteriolonephrosclerosis with hypertension, whether such 
heart disease been aggravated by his service-connected 
arteriolonephrosclerosis with hypertension.  See June 2009 
Board Decision/Remand.  The Board also requested that "the 
examiner schedule blood pressure readings taken two or more 
times on each of at least three different days, if warranted 
for an adequate medical opinion, and should discuss whether 
there is evidence of any distinct periods of identifiable 
degrees of disability (i.e. diastolic pressure predominantly 
120 or more) manifest since May 2004."  See id.    

Review of the claims folder reveals that the Veteran was 
provided with a new VA examination regarding his service-
connected disability on November 2009.  However, although the 
examiner provided an opinion regarding whether the Veteran's 
condition resulted in constant albumenuria with some edema 
(question (1)), the examiner failed to provide opinions on 
all the questions noted in the June 2009 Board Remand and 
noted again above (specifically questions (2)-(4)).  See 
November 2009 VA Examination Report.  The examiner also 
failed to provide the Veteran with blood pressure readings 
taken two or more times on each of at least three different 
days and an opinion regarding whether there is evidence of 
any distinct periods of diastolic pressure predominantly 120 
or more.  See id.  

As such, the RO/AMC failed to comply with the Board's June 
2009 remand order requesting that the Veteran be provided 
with a new VA examination to determine the current extent and 
severity of his service-connected arteriolonephrosclerosis 
with hypertension disability, including the "presence and 
severity of all renal, hypertension, and heart pathology," 
that renders an opinion on the above noted questions, and 
such examination and opinions must be provided.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  Upon remand, the 
examiner should note the presence and severity of all renal, 
hypertension, and heart pathology and indicate the 
predominant pathology associated with the Veteran's service-
connected arteriolonephrosclerosis with hypertension 
disability.  The examiner should also address whether the 
Veteran's heart disease disabilities, to include his 
diagnosed aortic stenosis with normal cardiac function) is 
aggravated by, proximately due to, or the result of the 
Veteran's service-connected arteriolonephrosclerosis with 
hypertension disability.  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA 
examination to determine the nature, 
extent, and severity of his service-
connected arteriolonephrosclerosis with 
hypertension.  The examiner should 
consider the information in the claims 
file to provide an opinion as to the 
presence and severity all renal, 
hypertension, and heart pathology 
found.  If renal, hypertension, and 
heart pathology is present, the 
examiner should note whether the 
predominant symptoms of the Veteran's 
arteriolonephrosclerosis disability are 
genitourinary or cardiovascular in 
nature.  

The examiner should respond to the 
following specific questions (below 
noted as (a)-(e)) and provide a full 
statement of the basis for the 
conclusions reached:  

(a)  The examiner should schedule blood 
pressure readings taken two or more 
times on each of at least three 
different days, if warranted for an 
adequate medical opinion, and should 
discuss whether there is evidence of 
any distinct periods of identifiable 
degrees of disability (i.e. diastolic 
pressure predominantly 120, 130, or 
more) manifest since May 2004.

(b)  On the basis of the clinical 
record, including laboratory testing, 
has the Veteran's condition resulted in 
a definite decrease in kidney function?  
The examiner should take into account 
the Veteran's claims of increased 
frequency of nocturia.

(c)  On the basis of the clinical 
record, including laboratory testing, 
has the Veteran developed heart disease 
as a result of or proximate to his 
service-connected 
arteriolonephrosclerosis with 
hypertension and, if so, the nature and 
severity of such heart disease?  The 
examiner should reconcile any opinion 
with the findings of aortic valve 
stenosis noted in April 2008 as well as 
the risk factor of cardiac 
decompensation noted with respect to 
hypertension in January 2009.    

(d)  If the Veteran is found to have 
heart disease which is not the result 
of his service-connected 
arteriolonephrosclerosis with 
hypertension, has such heart disease 
been aggravated by his service-
connected arteriolonephrosclerosis with 
hypertension?  The examiner should 
reconcile any opinion with the findings 
of aortic valve stenosis noted in April 
2008 as well as the risk factor of 
cardiac decompensation noted with 
respect to hypertension in January 
2009.    

(e)  For any diagnosed heart disease 
disability which the examiner 
determines is the result of, proximate 
to, or aggravated by the service-
connected arteriolonephrosclerosis with 
hypertension, the examiner should 
determine whether the Veteran meets any 
of the criteria set forth under 
38 C.F.R. § 4.104, Diagnostic Code 7000 
- 7123 (2009), with specific emphasis 
on Diagnostic Code 7007 (Hypertensive 
Heart Disease).  

If the physician is unable to render 
any opinion sought, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
must be set forth for the record.  The 
claims folder, a copy of this Remand, 
and a copy of 38 C.F.R. § 4.104, 
Diagnostic Code 7000 - 7123 (2009) 
should be provided to the examiner.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
rating claim in excess of 30 percent 
disabling for service-connected 
arteriolonephrosclerosis with 
hypertension, taking into account any 
newly obtained evidence.  If the claim 
remains denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case as 
to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.            

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

